I concur in that part of the opinion holding that as Section 6 of the Act grants to the Liquor Control Commission the power to determine the nature, form and capacity of all packages to be used for containing liquor kept or sold under the Act, it must be held to be a denial of the power to control the capacity, nature of form of the packages used for beer. I also agree that prohibition will lie in a case such as this.
I do not concur in the proposition that because Section 96 of the Act prohibits containers for beer of a capacity of more than 64 fluid ounces that prohibits the Commission from making regulations as to using any sizes smaller than 64 ounces. But since the Commission is denied the power by the provisions of Section 6, the effect of Section 96 is immaterial except to record my disagreement with what is said in that part of the opinion. *Page 259